Citation Nr: 0810351	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-41 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, to 
include as being secondary to service-connected diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDING OF FACT

The veteran's current hypertension was not manifested until 
many years after service and is not shown by the evidence of 
record to be related to his active duty service, or causally 
related to or otherwise aggravated by his service-connected 
disabilities.


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
military service, may not be presumed to have been so 
incurred, nor is it proximately due to a service-connected 
disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Prior to the initial adjudication of the issue on 
appeal herein, the RO's February 2005 letter advised the 
veteran of the foregoing elements of the notice requirements 
as they related to his claim for service connection for 
hypertension.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The Board notes that the 
RO's February 2005 letter failed to notify the appellant of 
effective dates and the assignment of disability evaluations.  
However, there is no prejudice to the appellant because the 
claim for entitlement to service connection has been denied.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, the RO has provided 
the veteran with a VA examination for the purpose of 
determining the etiology of his current hypertension.  
Finally, there is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
hypertension, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Historically, the veteran service on active duty in the Army 
from January 1962 to July 1964.

In January 2005, the veteran filed his present claim seeking 
entitlement to service connection for hypertension.  He 
attributes this condition to his service-connected diabetes 
mellitus, type II, which has been rated by the RO as 10 
percent disabling since August 2002.  

According to VA's SCHEDULE FOR RATING DISABILITIES, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. Part 4, § 4.104, 
Diagnostic Code 7101 Note (1) (2007).

A review of the evidence of record reveals that the veteran 
first sought treatment for and was diagnosed with 
hypertension in April 2003.  However, a review of post 
service treatment reports prior to that time reflect elevated 
blood pressure readings beginning in 2000.  Specifically, the 
following blood pressure readings were noted: 148/80 in July 
2000; 170/88 in December 2000; 168/78 in January 2001; 
158/86, 162/78 and 156/88 in May 2001; and 176/86 in January 
2003.

The evidence of record does not support the claim of service 
connection for hypertension on a direct basis.  The veteran's 
service medical records are negative for this disorder, and 
there is no evidence that this disorder was incurred in or 
aggravated by his military service, to include as due to 
exposure to herbicide agents, including Agent Orange.  In 
making this determination, the Board points out that the 
veteran was first diagnosed with hypertension in 2003, over 
thirty-seven years after his discharge from the service.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

The Board also finds that the evidence of record does not 
support the conclusion that the veteran's current 
hypertension was caused or aggravated by his service-
connected diabetes mellitus, type II.  VA medical examiners, 
in December 2003 and in April 2005, opined that the veteran's 
current hypertension was not related to his service-connected 
diabetes mellitus.  The VA examiner in December 2003 
indicated that the veteran's claims folder had been reviewed.  
He opined that the veteran's hypertension and renal 
insufficiency were not related to his diabetes mellitus, type 
II.

The VA examiner in April 2005 also indicated that the 
veteran's claims folder was reviewed prior to his 
examination.  The examination report also included a history 
of the veteran's diabetes mellitus and hypertension.  Based 
upon his review of the claims folder, and physical 
examination of the veteran, the VA examiner noted the 
following as a diagnosis:

Systemic hypertension under control with 
Benicar.  One elevated blood pressure 
reading does not connote poor control.  
Patient has had stable blood pressure 
readings on review of private medical 
records from Marshall Family Medical 
Group in Sheboygan.  The patient's 
systemic hypertension is not related to 
diabetes.  The patient's renal 
insufficiency is related to his 
hypertension rather than diabetes due to 
the fact that his diabetes is under good 
control, and 90% of the cause of 
hypertension is noted to be essential 
hypertension that there is no etiology 
found.  The majority of those cases are 
related to genetics and family history.  
Furthermore, this patient's diabetes 
mellitus does not aggravate his 
hypertension beyond normal control due to 
the fact that his diabetes is under 
excellent control, and he is on no oral 
hypoglycemics.  Further contributing 
factors for onset of hypertension include 
dyslipidemia and obesity, both of which 
this patient has.  As such, systemic 
hypertension is not related to diabetes 
mellitus nor is it aggravated by diabetes 
mellitus.

Standing in contrast to these opinions, is the opinion 
offered herein by the veteran's private physician, S. 
Staehling, M.D.  In an April 2006 statement, Dr. Staehling 
opined that the veteran's current hypertension was related to 
his diabetes mellitus.  A follow-up statement from Dr. 
Staehling, received in August 2006, included a detailed 
treatment summary of the veteran's hypertension and diabetes 
mellitus.  

In weighing the evidence of record, the Board finds the April 
2005 VA examiner's opinion to be the most probative evidence 
of record as to the issue of whether the veteran's current 
hypertension has been aggravated by his service-connected 
diabetes mellitus, type II.  In making this determination, 
the Board notes that both the VA examiners and Dr. Staehling 
in August 2006 provided medical background information 
concerning the veteran.  However, only the VA examiner in 
April 2005 provided a rationale, based on the pertinent 
background information, in support of his medical opinion.  
Specifically, the VA examiner noted that the veteran's 
hypertension had not been aggravated by his diabetes mellitus 
"due to the fact that his diabetes is under excellent 
control, and he is on no oral hypoglycemics."  As the VA 
examiner in 2003, and the private examiner failed to provide 
a rationale for their opinions, the Board does not find that 
their opinions are competent medical evidence.  

The veteran's statements can provide competent evidence about 
what he experienced; for example, his statements are 
competent evidence as to what symptoms he experiences.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  In this case, the veteran's statements, as a lay 
person, are not competent evidence to assert that a 
relationship exists between his hypertension and his service-
connected disabilities, or to otherwise assert medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the absence of competent medical evidence that 
hypertension is related to the veteran's military service or 
was caused or aggravated by a service-connected disability, 
the preponderance of the evidence is against the veteran's 
claim for service connection for hypertension.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as being as 
secondary to a service-connected diabetes mellitus, type II, 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


